Citation Nr: 1636721	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, with subsequent periods of reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 RO decision that in pertinent part, denied service connection for bilateral hearing loss.

A videoconference hearing was held in April 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In November 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.


FINDINGS OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's bilateral hearing loss did not manifest during active service, was not manifested to a compensable degree within the first post-service year, and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, lay statements, and hearing testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained medical opinions as to the etiology of the current hearing loss.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board further finds that the RO has substantially complied with its November 2013 remand orders as to this claim.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical opinion and obtain VA medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran's representative has indicated that he has no additional evidence to submit.  See February 2014 statement.

The Board finds that the September 2010 VA examination and addendum medical opinions dated in February 2011 and January 2014 are collectively adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history, provided rationales for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked. Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303 , 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service other than November 1967 to November 1969. The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

In addition, the law provides that, where a Veteran served 90 days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  This presumption is rebuttable by affirmative evidence to the contrary. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340   (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that he was exposed to loud noises during active service, to include combat service in Vietnam.  In an August 2016 written brief, the Veteran's representative contended that the Veteran was exposed to hazardous noise during active service in Vietnam, and was not given hearing protection, and that it was plausible that his current hearing loss disability was due to noise exposure in service.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15   (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's September 2010 VA audiological examination confirm that he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

The evidence reflects that the Veteran had noise exposure both during and after service.

The Veteran's DD Form 214 reflects that he served on active duty from November 1967 to November 1969, and his primary military occupational specialty was construction engineer.  He served in Vietnam from May 1968 to May 1969, and his principal duties during that period were as pioneer and combat construction specialist.  His service personnel records show that he enlisted in the Army National Guard (ARNG) in September 1974, and held several positions in subsequent years, including light vehicle driver, mechanic, circuit controller, and others.

Service treatment records reflect that audiometric testing on pre-induction medical examination in July 1967 revealed right ear decibel thresholds of 10(25), 5(15), 20(30) and 0(5), and left ear decibel thresholds of 10(25), 10(20), 15(25) and 0(5) at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Audiometric testing on separation examination in October 1969 revealed right ear decibel thresholds of 5(20), 5(15), 5(15), and 10(15) and left ear decibel thresholds of 5(20), 5(15), 5(15), and 10(15) at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  On clinical evaluation, his ears and eardrums were normal; no perforation was seen.  The Veteran's physical profile (PULHES) at separation included H-1 (normal) for his hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In an October 1969 report of medical history at separation, the Veteran denied a history of hearing loss.

Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Moreover, in this case, the results of audiometric testing performed at separation in October 1969 were reported in ASA units.  Therefore, the ASA units have been converted to ISO-ANSI units and are represented by the figures in parentheses above.)  

As noted by the Board in its prior remand, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  The Board previously observed that the Veteran's audiometric results on induction examination suggested that he had some degree of hearing loss at the time of his entrance into service.  However, hearing loss was not noted by the examiner on the pre-induction examination report, and the Board finds that since the pre-induction audiometric testing does not show that the Veteran had a hearing loss disability (as defined by 38 C.F.R. § 3.385) at the time of his entry into service, therefore he did not have a hearing defect and is presumed to have been in sound condition as to his hearing at that time.  See McKinney, supra (holding that hearing loss noted on an entrance examination that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

A hearing loss disability was also not shown on separation examination in October 1969.  

The Veteran's hearing was evaluated on several occasions during his reserve service in the years following his active duty.  On periodic medical examination performed for the ARNG in June 1978, audiometric testing revealed right ear decibel thresholds of 35, 35, 25, 25, and 25, and left ear decibel thresholds of 25, 25, 35, 20, and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran's physical profile included H-1 (normal) for his hearing.  In a June 1978 report of medical history, the Veteran denied hearing loss, and reported that his usual occupation was process technician.  On periodic medical examination in June 1982, audiometric testing revealed right ear decibel thresholds of 20, 25, 45, 20 and 25, and left ear decibel thresholds of 25, 20, 30, 20 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran's physical profile included H-3 (impaired) for his hearing.  On clinical evaluation, his ears and eardrums were normal.  In a June 1982 report of medical history, the Veteran denied hearing loss.  

On periodic medical examination in November 1985, audiometric testing revealed right ear decibel thresholds of 35, 25, 45, 25, and 20, and left ear decibel thresholds of 30, 30, 35, 25 and 15, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran's physical profile included H-3 for his hearing.  On clinical evaluation, the examiner noted that the Veteran's ears were normal, but scarring of the tympanic membrane (eardrum) was seen, reflecting previous perforation.  In a November 1985 report of medical history, the Veteran denied hearing loss and ear trouble, but also reported that he had surgery for a perforated left tympanic membrane in 1982.  He stated that his usual occupation was process engineer technician.  In a concurrent statement of medical condition, the Veteran acknowledged that his November 1985 permanent physical profile (PULHES) showed that he had a medical condition that might limit the performance of his duties.  His company commander indicated that the Veteran was an asset to his unit and his hearing profile did not seem to hamper his performance.  In a January 1986 memorandum, a military personnel director indicated that due to the Veteran's high frequency hearing loss and physical profile of H-3, he must be assigned to an MOS commensurate with his hearing profile.

On periodic medical examination in August 1989, audiometric testing revealed right ear decibel thresholds of 20, 25, 45, 20, and 20, and left ear decibel thresholds of 30, 30, 35, 30 and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran's physical profile (PULHES) included H-2 for his hearing. 
In an August 1989 report of medical history, the Veteran denied hearing loss, and gave a history of surgery for a perforated eardrum in 1982.  On periodic medical examination in June 1993, audiometric testing revealed right ear decibel thresholds of 10, 0, 25, 30 and 45, and left ear decibel thresholds of 35, 40, 40, 30 and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  On periodic medical examination in August 1995, audiometric testing revealed right ear decibel thresholds of 25, 35, 45, 25, and 30, and left ear decibel thresholds of 40, 40, 40, 30 and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  On medical examination in August 1997, audiometric testing revealed right ear decibel thresholds of 20, 30, 40, 25, and 35, and left ear decibel thresholds of 40, 40, 35, 35, and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran's physical profile included H-3 for his hearing.  

In an October 2009 VA outpatient treatment record, the Veteran was seen for an initial primary care visit.  He reported that during service in Vietnam, he was exposed to loud noises and had problems with hearing loss.  He said he had retired from the textile industry.  On examination, he had decreased hearing, and the diagnostic impression was hearing loss.

On VA audiological assessment in April 2010, the Veteran reported that he had military noise exposure in service from the discharge of weapons.  He reported hearing problems and a history of a left perforated eardrum.  On VA audiological assessment in June 2010, the examiner diagnosed mild to moderate sensorineural hearing loss bilaterally.

On VA audiological examination in September 2010, the Veteran reported a history of noise exposure, including as a combat engineer, mine sweeping, and fire fights, and as an engineer technician for 15 years.  Audiometric testing revealed right ear decibel thresholds of 20, 35, 55, 45 and 50, and left ear decibel thresholds of 40, 30, 40, 45, and 40, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores were 80 percent in the right ear, and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, and indicated that she could not provide an opinion as to whether the Veteran's bilateral hearing loss was related to military noise exposure without resort to mere speculation.

In a February 2011 addendum VA medical opinion, the examiner indicated that the claims file was reviewed, and noted that the Veteran's entrance examination indicated normal hearing bilaterally.  She opined that the separation examination indicated normal hearing bilaterally with no evidence of significantly worsened thresholds compared to the findings on entrance examination.  She noted that the Veteran's medical records from his period of reserve service indicated mild hearing loss bilaterally on examinations in 1982, 1985, 1992, and 1997, and that the Veteran reported left tympanic membrane perforation and repair in 1982.  She considered the Veteran's active duty MOS as a construction engineer, and his awards, to include the Vietnam Service Medal Vietnam Campaign Medal and Sharpshooter Rifle Badge.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not related to noise exposure during active duty military service because the Veteran had normal hearing through service with no evidence of a permanent threshold shift, and his hearing was normal at separation.  She indicated that there is evidence of hearing loss on the Veteran's Army Reserve examinations years after his period of active duty service.  She indicated that the effects of hazardous noise exposure (i.e. hearing loss and tinnitus) are present at the time of injury, and that the Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present had concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  She noted that the Veteran reported a positive history of military noise exposure and his MOS indicated a high probability of hazardous noise exposure.  

Subsequent VA outpatient treatment records reflect ongoing treatment for hearing loss.  In November 2011, his primary care provider noted that he complained of gradual progressive hearing loss in both ears, and reported noise exposure in service from firefights and combat.

At an April 2013 Board hearing, the Veteran testified that he did not notice any hearing problems during active duty.  He said first became aware that he had hearing impairment during a 1978 medical examination in the ARNG, and said that he did not notice the hearing loss himself.  He testified that during active duty service he was exposed to noises as a combat engineer, when he operated a chain saw and heavy equipment, fired weapons, and cleared mine fields for mines, and he never had hearing protection.  He also testified that he was in fire fights.  He stated that during his ARNG service he was a driver.  He said that after service, he worked in the textile industry, and was required to wear hearing protection in the work areas of the plant that had hazardous noise.  He said he worked in the plant for about 25 years.  He stated that he did not know he could get his hearing checked by VA when he was first separated from service, and that if he had known, he would have gone to VA earlier.

In an April 2013 letter, Y.S. stated that she observed that the Veteran had difficulty hearing during the period when she lived with him from September 1978 to August 1987, and that he failed several hearing tests in the ARNG.  In a May 2013 statement, the Veteran's wife said that he had hearing loss for the entire duration of their marriage (14 years).

In a January 2014 addendum medical opinion, a VA audiologist indicated that the claims file was reviewed, and provided an opinion as to whether or not the Veteran sustained changes in his puretone thresholds during his active duty military service.  The examiner opined that the Veteran's pre-induction physical examination dated in July 1967 indicated normal hearing bilaterally, and his separation physical examination dated in October 1969  also indicated normal hearing bilaterally with no evidence of a change in hearing in either ear comparing the two hearing tests.  He indicated that comparisons were made both prior to and after converting the reference test standards from ASA to ISO standards. 

After a review of all of the evidence of record, the Board notes that although the Veteran has achieved Veteran status with regard to the 1967 to 1969 period of active duty, he has not achieved "veteran" status with regard to any other period of service. 

The Board concedes the Veteran's in-service acoustic trauma, based on his demonstrated combat service during his period of active duty.  However, after a review of all of the evidence of record, the Board finds that there is no competent and credible evidence linking the current bilateral hearing loss to a verified period of active service.

The Veteran did not claim that he incurred bilateral hearing loss during active duty until filing his current VA disability compensation claim.  The Board finds, however, that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight.  See Pond v. West, 12 Vet. App. 341 (1999).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous hearing loss symptoms since separation from active duty service.  Significantly, the Veteran denied having hearing loss at separation from his period of active duty, and during several subsequent periodic examinations in the ARNG, and recently testified that he did not notice any hearing loss during active duty or afterward, until 1978 when it was noted at an examination.  Lay statements from friends and family only demonstrate that he had noticeable hearing loss since 1978.

The medical evidence of record weighs against the finding of a nexus.  The Board finds that a hearing loss disability (under 38 C.F.R. § 3.385) was not demonstrated in either ear on separation audiometric examination in October 1969, or even on audiometric examination in June 1978 (nearly 10 years later), when hearing impairment was demonstrated.  The first objective evidence of a hearing loss disability is shown in 1982.

The Board finds that the February 2011 and January 2014 medical opinions constitute probative evidence against the Veteran's claim.  They are based on current examination results and a review of the medical record.  The examiners explained the opinions with references to the Veteran's active duty and post-service medical and occupational history, and in-service and post-service noise exposure.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinions is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA medical opinions show that the examiners reviewed the Veteran's claims file, including his service treatment records.  They set forth the relevant history, the Veteran's subjective complaints, and the examination results.

Finally, the Board notes that there is no competent evidence of record linking the current bilateral hearing loss to service, and no evidence of sensorineural hearing loss manifested to a compensable degree within the first year after separation from active duty.  The evidence also does not reflect, and the Veteran does not contend, that his bilateral hearing loss is related to a verified period of qualifying service after November 1969.

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his current bilateral hearing loss is related to a period of active service) falls outside the realm of common knowledge of a lay person when the facts of this specific case are considered.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

There is no credible or probative evidence of record to suggest that the Veteran's bilateral hearing loss began in service or has continued to the present.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for bilateral hearing loss is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for bilateral hearing loss is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


